OPINION OF THE COURT
Pigott, J.
In People v Buford (69 NY2d 290, 299 [1987]), we held that before a trial court dismisses a sworn juror as “grossly unqualified” under CPL 270.35, it must first “question [the] allegedly unqualified juror individually in camera in the presence of the attorneys and defendant” and conduct “a probing and tactful inquiry” in order to determine whether the juror will be able to deliberate fairly and render an impartial verdict. At issue on this appeal is whether the trial court erred in failing to conduct such an inquiry of a sworn juror who had written a note to the court seeking additional information, before the jury was charged. Because the rationale of Buford is not implicated in the circumstances of this case, we conclude that the trial court did not violate Buford in not conducting an individual inquiry.
I.
Defendants Miguel Mejias and Antonio Rodriguez were indicted for conspiracy in the second degree (Penal Law § 105.15) and criminal possession of a controlled substance in the first degree (Penal Law § 220.21 [1]) for their respective roles in a drug-trafficking operation involving the movement of 400 pounds of cocaine (valued at $14 million) from California to New York. Much of the evidence against defendants and their coconspirators was derived from wiretapped cell phone conversations. The intercepted calls were in Spanish and contained what the People describe as “cryptic and coded” language. At trial, the People called a special agent with the Drug Enforcement Agency, whom the trial court qualified as “an expert in the operation of high level narcotics trafficking and interpretation of language over cell phones.” The special agent explained that traffickers often use benign language in describing illegal activity, and interpreted for the jury the conversations engaged in by the various participants in the drug trafficking.
The trial evidence—which consisted of 87 wiretapped conversations between the purported ringleader, Carlos Loveras, and *77others—established that defendants assisted Loveras in conducting a “dry run” without the cocaine, and that defendant Mejias assisted in securing a “stash house” for the drugs during the actual run. Wiretapped recordings also uncovered conversations whereby law enforcement learned that a codefendant, at Loveras’s request, attempted to purchase a tractor trailer and incorporate a trucking company.
Weeks later, when the truck containing the cocaine arrived in New York, the truck would not fit in the driveway of the stash house. The truck was then taken to a store parking lot, while Loveras and defendant Rodriguez attempted to find an alternative stash house. Mejias stayed behind with the truck. Meanwhile, members of the New York Drug Enforcement Task Force, who had been conducting the wireless surveillance and following the truck, staked out the store parking lot and observed Mejias pacing alongside the truck and, on one occasion, entering it. When Loveras and Rodriguez (and others) returned to the store parking lot, Task Force members arrested them and secured the truck. After an extensive search, law enforcement discovered the cocaine in the trailer’s frame.
The trial of defendants lasted two weeks during which over 200 exhibits were entered in evidence. After the parties had rested their respective cases, but prior to summations, the jurors with the consent of the parties began reviewing exhibits in the courtroom. When the jurors began talking amongst themselves, the court admonished them, stating that “[t]here is no discussion among jurors on anything to do with the trial until you begin your deliberations,” and explained that the jurors could review any exhibits admitted during trial later when they were deliberating.
When the jury exited the courtroom for lunch, a court officer handed the court a handwritten note from a juror, which stated, “We want to know how/when and under what pretext [a codefendant] met Miguel Mejias” (emphasis supplied). The court marked the note as an exhibit, but stated that it did not think it needed “to do anything.” Counsel for defendants disagreed, claiming that the use of the word “we” in the note implied that at least two of the jurors had been engaged in premature deliberations. Defense counsel requested that the court conduct an individual inquiry of the note-writing juror, and specifically ask her if she had been discussing the case with other jurors. The court considered the note as a request for additional evidence, and decided to address the panel as a whole because it did not want *78to “isolate particular jurors,” a reference to a situation earlier in the trial where the court and counsel questioned a sworn juror in camera about a sensitive personal matter.
Upon the jury’s return to the courtroom, the court addressed the panel.
“I have told you throughout the case, jurors may not discuss the case amongst yourselves, or with any third-party until all the evidence and the law is given to you.
“So this juror handed me a note, but I assume even though the first word is, ‘We,’ that everyone has been following my instructions and not discussing anything about the trial amongst yourselves, or with any third-party. If that’s not the case, and there is anyone who has started discussing the evidence, could you please raise your hand?”
The record indicates that there was no response. The court apprised the jury “that jurors don’t get to ask questions in New York,” that the jury could “only decide what’s in the record,” and that if something was not in the record then it was not evidence. After issuing those instructions, the court took no further action concerning the matter.
Following this admonition, the attorneys gave their summations, the jury was charged and deliberations were conducted. Defendants were convicted as charged. The Appellate Division affirmed, holding, as relevant here, that the trial court did not err in declining to conduct an individual inquiry of the note-writing juror (86 AD3d 429, 430 [1st Dept 2011]). A Judge of this Court granted defendants leave to appeal and we now affirm.
II.
Defendants make two arguments. First, they assert that an individual in camera inquiry was warranted here because the juror’s use of the word “we” indicated that jurors had begun discussing the case prematurely. Second, they argue that the words “under what pretext” implied that at least two of the jurors had accepted the prosecution’s theory that the benign lexicon of the participants in the drug trafficking was a mere pretext for discussions about illegal conduct. The second argument, however, is unpreserved for our review, as defense counsel never argued at trial that the use of the phrase “under what *79pretext” had the sweeping implication that defendants now claim, leaving only the first argument for consideration.
According to defendants, the trial court committed reversible error when it did not conduct a “probing and tactful” in camera inquiry given the use of the word “we.” We disagree. “If at any time after the trial jury has been sworn and before the rendition of its verdict . . . the court finds, from facts unknown at the time of the selection of the jury, that a juror is grossly unqualified to serve in the case . . . the court must discharge such juror” (CPL 270.35 [1] [emphasis supplied]). We have explained that “each case must be evaluated on its unique facts to determine whether a particular juror must be disqualified under CPL 270.35,” and that it is up to the trial court to question the purportedly unqualified juror individually in camera and to “carefully consider the juror’s answers and demeanor to ascertain whether her state of mind will affect her deliberations” (Buford, 69 NY2d at 299).
Our intention in Buford was to create a framework by which trial courts could evaluate sworn jurors who, for some reason during the trial, may “ ‘possess [ ] a state of mind which would prevent the rendering of an impartial verdict’ ” (Buford, 69 NY2d at 298, quoting People v West, 92 AD2d 620, 622 [3d Dept 1983, Mahoney, P.J., dissenting]). Such scenarios include, but are not limited to, a juror’s bias against a particular race (see People v Rodriguez, 71 NY2d 214 [1988]), a juror’s intimate relationship with a prosecution witness (see People v Rentz, 67 NY2d 829 [1986]), or a juror’s conversation with a member of the defendant’s family seeking information about the defendant’s background (see People v Pineda, 269 AD2d 610 [1st Dept 2000], lv denied 95 NY2d 802 [2000]).
Here, there is no indication from the note’s use of the word “we” that the note-writing juror’s impartiality was in doubt or that the juror had committed any misconduct. The note’s contents were indicative of two possibilities: that there had been premature deliberations and/or the jury was requesting additional evidence after the parties had rested and the evidence had closed. To address the former possibility, the court did what was warranted; namely, it issued an additional instruction to the jurors reminding them that they were not to deliberate prior to being charged. Premature deliberation by a juror, by itself, does not render a juror grossly unqualified. In addressing the latter possibility, i.e., that the note was, in effect, asking for additional evidence, the trial court correctly apprised the jury *80that it was not permitted to ask questions before it had been charged. Absent some indication that the note-writing juror had engaged in some disqualifying conduct, the fact that one or more jurors may have engaged in premature deliberations or requested additional evidence was not sufficient to trigger a Buford inquiry. Nor did the court abuse its discretion by asking the jury panel as a whole whether its members had engaged in premature deliberations and in issuing an unambiguous instruction that they were not to do so.
We have considered defendants’ remaining contentions and conclude that they are without merit.
Accordingly, the order of the Appellate Division should be affirmed in Mejias and Rodriguez.